Case: 10-11022     Document: 00511545861         Page: 1     Date Filed: 07/20/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           July 20, 2011

                                     No. 10-11022                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



MARY TYLER,

                                                  Plaintiff - Appellee
v.

CEDAR HILL INDEPENDENT SCHOOL DISTRICT; MICHAEL
MCKINNEY; RICHARD COLLIER,

                                                  Defendants - Appellants


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:09-CV-2469


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
        Defendants, Cedar Hill Independent School District (“CISD”), Michael
McKinney, and Richard Collier, are prevailing parties in a pro se Title VII and
§ 1983 lawsuit brought by Mary Tyler, a former CISD employee. After Tyler’s
claims were dismissed at summary judgment, Defendants sought attorney’s fees
on the basis that Tyler’s lawsuit was “frivolous, unreasonable, or without
foundation.” See Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 421 (1978)


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-11022   Document: 00511545861      Page: 2   Date Filed: 07/20/2011



                                  No. 10-11022


(allowing a prevailing defendant to recover attorney’s fees in a Title VII lawsuit
if the suit is frivolous, unreasonable, or without foundation). As proof of their
fees, Defendants submitted an attorney’s affidavit requesting the lump sum of
$25,388.00 in fees and stating that the amount of time expended on all matters
in defending Tyler’s suit was “reasonable and necessary in every instance.” The
magistrate judge agreed that Tyler’s claims were frivolous, but denied
Defendants’ request for attorneys’ fees because there was no evidence submitted
from which the magistrate judge could “begin to assess the reasonableness of
attorney’s fees.”
      On appeal, Defendants challenge the magistrate judge’s denial of
attorney’s fees on the basis that Tyler did not contest the amount of attorney’s
fees they requested. This is not a basis for reversal. It is black-letter law that
“the fee applicant bears the burden of establishing entitlement to an award and
documenting the appropriate hours expended and hourly rates.” Hensley v.
Eckerhart, 461 U.S. 424, 437 (1983). The documentation submitted by the fee
applicant “must be sufficient for the court to verify that the applicant has met
its burden.” La. Power & Light Co. v. Kellstrom, 50 F.3d 319, 324 (5th Cir. 1995)
(per curiam); see also Leroy v. City of Houston, 831 F.2d 576, 586 (5th Cir. 1987)
(“[T]he burden of proof of reasonableness of the number of hours is on the fee
applicant . . . and not on the opposing party to prove their unreasonableness.”
(citation omitted)). “Failing to provide contemporaneous billing statements does
not preclude an award of fees per se, as long as the evidence produced is
adequate to determine reasonable hours.” Kellstrom, 50 F.3d at 325 (emphasis
added).
      The magistrate judge correctly concluded that the documentation
supporting Defendants’ request for attorney’s fees was inadequate to determine
whether Defendants’ request for attorney’s fees was reasonable: Defendants


                                        2
   Case: 10-11022    Document: 00511545861       Page: 3    Date Filed: 07/20/2011



                                   No. 10-11022


provided no description of the hours expended on the matter, the rates charged
for work, the work performed, or who performed the work. “Without such basic
information, no . . . determinations regarding ‘the reasonable number of hours
spend on the litigation and a reasonable hourly rate’ can be made.” Id. at n.9
(quoting Hensley, 461 U.S. at 433). Although this court has, in the past,
concluded that “sparse” documentation (such as that describing the hours
expended and the rates charged) will suffice to allow the court to review a
request for attorney’s fees, it has nonetheless required some documentation to
support that review. See Wegner v. Standard Ins. Co., 129 F.3d 814, 822–23 (5th
Cir. 1997); cf. Hexamer v. Foreness, 997 F.2d 93, 94 (5th Cir. 1993) (per curiam)
(denying a prevailing, pro se plaintiff’s request for attorney’s fees under the
Equal Access to Justice Act because plaintiff “did not adequately document the
time she spent [on her claim]”). The documentation provided by Defendants in
this case falls well short of “sparse,” and, thus, the magistrate judge correctly
denied Defendants’ motion for attorney’s fees.
      Defendants also argue that, instead of denying their motion for attorney’s
fees, the magistrate judge should have given Defendants the opportunity to
submit additional evidence of their fees. This court has repeatedly warned
applicants that they “ ‘take their chances’ that the . . . court will reject or reduce
fee awards if they submit vague or incomplete applications.” Id. at 822 (quoting
Kellstrom, 50 F.3d at 326–27). The decision to allow Defendants to amend their
request for attorney’s fees to provide more specific information rested within the
sound discretion of the magistrate judge. See Walker v. City of Mesquite, Tex.,
313 F.3d 246, 252 (5th Cir. 2002). The magistrate judge chose not to exercise
that discretion to permit the submission of additional evidence, and we see no
reason to disturb that decision.



                                          3
  Case: 10-11022   Document: 00511545861    Page: 4   Date Filed: 07/20/2011



                               No. 10-11022


     Therefore, the judgment of the district court denying Defendants’ request
for attorney’s fees is AFFIRMED.




                                     4